DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 claims a calcined product of a red paint. It is unclear what the composition of the calcined product is. It is unclear if the calcined product of the red paint comprises gold nanoparticles, silver nanoparticles and silica nanoparticles. 
In other words, it is unclear if gold nanoparticles, silver nanoparticles and silica nanoparticles retain their shape after under going calcination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Letschert et al (6004391) in view of Mestre et al (ES2322840, English translation). 
Letschert teaches pigments for the production of purple ceramic decoration. 
Letschert, col. 3, teaches a pigment suitable for the production of purple ceramic decoration in high temperature firing, substantially consisting of (a) one or more finely divided support materials from the range of stovable materials, in particular glass frits, (b) one or more oxide hydrates of one or more of the elements from the range comprising Si and (c) one or more water-insoluble gold(III) or gold(I) compounds or colloidal gold, wherein the support material and oxide hydrate, calculated as oxide, are present in a weight ratio in the range from 10 to 0.1 and the gold content of the pigment is between 0.05 and 10 wt.%. 
Letschert, col. 8, teaches the pigment is conventionally converted into a paste with a liquid medium, the paste screen printed onto a transfer support and the transfer provided with a film coating in a known manner. The transfer is transferred onto the support to be decorated in a known manner and then stoved. Firing temperatures are determined by the material to be decorated. While firing of the decoration on ceramic supports has hitherto mainly been performed in the range between 800 and 900, there is currently increased interest in so-called high temperature rapid firing, wherein the pigments may be stoved at a temperature of above 1000 C., in particular of above 1100 to approx. 1250 C.
Letschert, col. 3, teaches the pigments may additionally contain up to approx. 10 wt.% of other substances, such as one or more hue-modifying metal compounds of elements from the range comprising Ag. 
Letschert, col. 4, teaches the person skilled in the art will select such a glass frit which melts smoothly at the intended firing temperature and has a favorable influence on color development.
Letschert, example 1, teaches L*=45.5; a*=34.3; b*=-4.2 (CIE-Lab). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that when 10 wt.% of Ag such is included as a hue-modifying metal compounds of elements into the composition, the b* would increase from 4.2 to over 15 or greater as claimed in claim 1. 
Although Letschert teaches a pigment comprising gold, silver and silica, this references does not teach nanoparticles. 
Mestre teaches red pigments based on gold nanoparticles. 
Mestre teaches the pigment comprises, based on its total weight: 0.001% and 40% by weight of gold; 50%-99.999% by weight of the protective material; 0-10% by weight of other color-modifying substances, selected from metals and/or metal compounds.
Mestre teaches the gold nanoparticles are suitably dispersed in a mass of silicon dioxide, which separate them and maintain the individuality of these nanoparticles.  in addition to the main chromophore (gold), up to about 10% by weight of other substances, and present in a total amount less than that of gold. These other substances can be Ag. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains for nanoparticles to be present for the gold, silver and silica portions of the final product as nanosized particles are useful in the development of a pigment for used in ceramics. 
Further, when decoration as taught by the references on ceramic supports has performed in the range between 800 and 900oC, this would result in a calcined product of the paint decoration. 

Regarding claim 2, the ceramic product as taught by Letschert and Mestre is the same product as claimed in claim and therefore it would be expected that the ceramic product as taught by Letschert and Mestre would have a 45 degree specular glossiness of 70% or higher as claimed in claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20050126338 teaches zinc comprising nanoparticles. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        10/14/22